Opinion filed January 22, 2015




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-15-00002-CR
                                     __________

                           IN RE WALTER ESTES


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Walter Estes, has filed a petition for writ of mandamus against the
judge of the 35th District Court of Brown County, Texas. He alleges that the trial
court failed to do a thorough investigation of the allegations that he raised in an
application for writ of habeas corpus and that the trial court failed to enter findings
of fact and conclusions of law regarding those allegations. Relator also alleges
that, because the trial court failed to make and submit detailed findings and
conclusions to the Court of Criminal Appeals, the Court of Criminal Appeals had
no actual facts supported by law to review Relator’s application. We dismiss the
petition for want of jurisdiction.
      We first note that Relator has not filed any supporting documentation in this
court, such as an appendix or a record, as required under TEX. R. APP. P. 52.3 and
52.7. Therefore, Relator has not presented us with sufficient documentation to
demonstrate that he is entitled to mandamus relief. See Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).
      Although Relator’s failure to comply with TEX. R. APP. P. 52 would
ordinarily require us to deny his petition for writ of mandamus, we must dispose of
this proceeding on a different ground. In his petition, Relator seeks relief related to
an application for writ of habeas corpus that he filed with the trial court and that
the Court of Criminal Appeals denied. The habeas corpus procedure set out in
Article 11.07 of the Texas Code of Criminal Procedure provides the exclusive
remedy for felony postconviction relief in state court. See TEX. CODE CRIM. PROC.
ANN. art. 11.07, § 5 (West Supp. 2014); Bd. of Pardons & Paroles ex rel. Keene v.
Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App.
1995). Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to postconviction relief from an otherwise final felony conviction. See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see
also CRIM. PROC. art. 11.07; Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d
at 483.
      In Padieu v. Court of Appeals of Texas, Fifth District, the Court of Criminal
Appeals held that intermediate appellate courts do have jurisdiction over the trial
court if the mandamus relief is requesting the trial court to rule on a motion in
which the Relator sought documents to use in preparation of a habeas application
when there is not yet an 11.07 application pending. 392 S.W.3d 115, 117–18 (Tex.
Crim. App. 2013). That is not the case we have here. According to Relator’s
petition for writ of mandamus, he has filed an 11.07 application, and the Court of
Criminal Appeals has denied his application. Although his application may no
                                          2
longer be “pending,” we do not believe that we have jurisdiction over Relator’s
petition for writ of mandamus because he challenges the trial court’s actions
regarding an 11.07 application that he has already filed. We have no authority to
issue writs of mandamus in criminal law matters pertaining to proceedings under
Article 11.07. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding).
      Accordingly, we dismiss Relator’s petition for writ of mandamus for want of
jurisdiction.


                                                 PER CURIAM


January 22, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3